Citation Nr: 1805118	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for metastatic tongue cancer, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Attorney


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to November 1968 and from February 1970 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Board remanded the case for further development in July 2013, March 2015, and July 2017.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicide agents during his military service.

2.  The Veteran currently has a diagnosis of metastatic tongue cancer.

3.  The Veteran's tongue cancer did not manifest during service or within one year of separation and is not otherwise related to his military service, including herbicide agent exposure therein.



CONCLUSION OF LAW

Metastatic tongue cancer was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1154 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  A malignant tumor is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a malignant tumor, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes the Veteran is not entitled to service connection for metastatic tongue cancer.

The Board notes the Veteran did serve in the Republic of Vietnam from June 1967 to November 1968.  Thus, he is presumed to have been exposed to herbicide agents during his military service.  However, tongue cancer is not among the diseases listed as presumptively associated with herbicide exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, as noted above, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The Veteran meets the threshold requirement for the chronic disease presumption as his condition is among the qualifying diseases.  See 38 C.F.R. § 3.309(a). 

The Board finds the Veteran's tongue cancer did not manifest in service or for many years thereafter.  The record reflects that he was first diagnosed with tongue cancer in 2009.  The Veteran has not asserted that his symptoms began in service, nor has he argued that his symptoms have continued since service. See e.g. February 2009 claim in which the Veteran stated his tongue cancer was recently diagnosed.  Rather, the Veteran has claimed that his presumed herbicide exposure contributed to the development of his cancer. See January 2013 VA Form 9.

Moreover, the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of tongue cancer, or symptoms with respect to the mouth and tongue.  During a March 1979 medical board examination, the Veteran's relevant body systems, including the mouth and throat, were found to be normal.  Thus, the lay and medical evidence do not show that tongue cancer manifested in service or that there is any disease, injury, or event other than herbicide exposure to which his current disorder could be related.  There is also no lay or medical evidence showing that his disorder manifested within one year of his military service.

Following the Veteran's military service, VA treatment records indicate that, during a February 2009 radiotherapy consultation, the Veteran's tongue was unremarkable, and a bi-manual examination of the base of the tongue was negative.  Additionally, at that time, there was no evidence of a tumor present on the base of the tongue.  The Veteran's exposure to herbicide agents while in service was noted, as was his history of smoking one pack of cigarettes per day for two years.  

Contrarily, another February 2009 pre-radiotherapy record indicates that the Veteran was diagnosed with squamous cell carcinoma of the right base of the tongue.  Likewise, an external-beam radiotherapy medical report indicated the Veteran was diagnosed with carcinoma of the oropharynx (right base of tongue) in April 2009.  

Subsequent medical records reveal the Veteran's follow-up care.  During routine check-ups in March 2013 and June 2013, the Veteran's tongue cancer treatment along with tenderness and numbness on the right side of the tongue were reported. Additionally, during the December 2012 and March 2013 appointments, the physician noted there was no evidence of recurrent cancer.

The record contains conflicting medical opinion evidence on the question of whether the Veteran's oral cancer is related to his military service, to include his presumed herbicide exposure therein.  The Court has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) the opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand; (2) the opinion is the product of reliable principles and methods; and (3) the expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

The record contains three medical opinions from the Veteran's private physicians.  In a June 2009 medical opinion, the Veteran's private physician stated that, in the absence of other risk factors that cause cancer, the link of the Veteran's tongue cancer to his herbicide agent exposure could not be ruled out as a contributing factor. See letter from Dr. J.S.  In a June 2013 medical opinion, Dr. C.W. stated that the Veteran's tongue cancer was likely due to his herbicide agent exposure.  Likewise, in a September 2014 medical opinion, Dr. T.M. found that it was likely as not the Veteran's tongue cancer was caused by his herbicide agent exposure while serving in Vietnam.  Further, the physician stated his opinion was based on clinical studies, experience, and the absence of other factors that have been found to cause cancer.  However, the Board finds the medical opinions of the private physicians to have limited probative value because the physicians either were somewhat speculative, failed to provide a rationale, and/or did not demonstrate knowledge of the Veteran's military service history or history of other potential risk factors. See e.g. Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

On the other hand, the claims file also contains two VA examination opinions and one VHA opinion weighing against the claim.  

In a February 2014 medical opinion, the VA examiner noted and referenced the private opinions of Dr. C.W and J.S.  She opined that it was less likely than not the Veteran's tongue cancer was incurred in or caused by his service.  She noted that the Veteran's condition was not applicable for presumptive service connection.  She further stated that it did not appear the private physicians' connections between the Veteran's condition and his military service were based on medical research.

In a September 2015 medical opinion, the VA examiner opined that the Veteran's tongue cancer was less likely than not incurred in or caused by his military service, finding the Veteran was not diagnosed with cancer in service and did not have a history of treatment during service.  Further, the examiner opined that it was less likely than not the Veteran's tongue cancer is due to his herbicide agent exposure, noting that the few studies showing the link between the two are not supported.  Further, the examiner indicated that there were other factors in this case, such as smoking and alcohol consumption, which could have caused the Veteran's condition.  She noted that such risk factors were not taken into account in the private physicians' medical opinions.  

In December 2016, the Board obtained a VHA opinion.  The physician found that it was less likely than not the Veteran's tongue cancer was related to his presumed herbicide agent exposure.  He also noted the Veteran's history of smoking and alcohol use was a very import causative factor.  He further indicated that there is a correlation between the Veteran's condition and the human papilloma virus (HPV).  Additionally, he stated that, based on his extensive and relevant knowledge as well as consideration of the 2016 Agent Orange Institute of Medicine Report, current medical literature showed that there was no epidemiologic association between oral pharyngeal squamous cell carcinoma and herbicide exposure.  Further, he stated his own personal review revealed there was no link between the two and commented that the private physicians had not provided a definitive link either.  Significantly, the December 2016 VHA examiner cited to medical literature and the particular circumstances of this case.  

A January 2009 report shows a positive finding of high risk HPV.

The Board finds that the December 2016 VA opinion, in particular, is highly probative, as it was based on a review of the claims file and medical literature, considered the specific facts of this case, including the potential risk factors, and was supported by rationale.

The Board has considered the Veteran's statements asserting that his tongue cancer is related to his in-service herbicide exposure.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of tongue cancer, falls outside the realm of common knowledge of a lay person, particularly in light of the delayed onset of the disorder following the in-service exposure. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007). 

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the December 2016 VHA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise as well as review of medical literature.

The Veteran also referenced prior Board decisions in a May 2009 statement in support of his claim.  However, the Board notes that previously issued Board decisions are considered binding only with regard to the specific case decided.  The Board acknowledges that prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law. See 38 C.F.R. § 20.1303.  The Board finds that the facts of those other cases are distinguishable from the present case.  For example, in the first decision cited by the Veteran, the appellant in that case had no other known risk factors, whereas in this case, the Veteran has a history of smoking and alcohol use as well as HPV.  In the second cited decision, there were only positive medical opinions of record, including those rendered by VA examiner.  In contrast, in this case, there are multiple medical opinions weighing against the claim that there were based on the specific facts involving the Veteran.  The appellant in the second case also had vocal cord polyps in service that were potentially precancerous as well as contralateral neck metastatic disease, which were not present in this case. 

Further, the Board notes the Veteran and his representative submitted a study regarding cancer and Agent Orange (Agent Orange: Update 2014).  However, the study does not find that there is causation or a link between herbicide agents and tongue cancer.  Rather, the report indicated that causation has not been established, as there is insufficient evidence to support the link. 

Based on the foregoing, the Board finds the most probative evidence shows the tongue cancer did not manifest in service or for many years thereafter and is not otherwise related to his military service, including herbicide exposure.  The preponderance of the competent, credible, and probative evidence weighs against the Veteran's claim for service connection for tongue cancer.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes the Veteran is not entitled to service connection for metastatic tongue cancer.


ORDER

Service connection for metastatic tongue cancer is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


